Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for “the first pressure sensor” and “the second pressure sensor”, as recited in claim 7.  Pending claim 1 differs from the claims in the parent applications in that the first and second pressure sensors are not recited in pending claim 1.  It is unclear whether Applicant intends to introduce a first and second pressure sensor in claim 7, or if instead these claim limitations should not be present.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,648,842, and over claims 1-8 of U.S. Patent No. 11,118,953. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to the patented claims reciting more than the pending claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Gill (US 2001/0018927).

Gill discloses:
1. A fluid flow measuring and control device for installation within plumbing channeling fluid, the device comprising:
-    a main flow channelling system having an inlet (16) and an outlet (26) for connection to the plumbing;
-    a bypass channelling system (20, 21, 23) in parallel from the main flow channelling system, starting from a first location (18) on the main flow channelling and ending at a second location on the main flow channelling system downstream of the first location (downstream, right side of 21, 23);
-    a flowmeter (24) provided in the bypass channelling system for measuring the fluid flow in the bypass channelling system and thereby estimating the fluid flow at the inlet or at the outlet of the main flow channelling system (e.g., para. 0039);
-    a valve (30) for stopping the fluid flow in the main flow channelling system, hence blocking fluid flow in the fluid flow measuring device and in the plumbing (as both the main flow channeling system and the bypass channeling system converge upstream of the valve; valve closure discussed at least at para. 0065).
3.  The fluid flow measuring and control deice of claim 1, wherein the valve is a solenoid valve (e.g., para. 0040)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Woringer (WO 01/63221).
Gill discloses the invention as claimed with exception to the details of the flowmeter as required of claim 2.  However Woringer teaches that it was known in the art a the time of filing to measure flow rate using a flowmeter (the entire device shown in FIG 1) that comprises a flowmeter chamber (the space in which 20, 23 fits), a flowmeter wheel (21) installed in the flowmeter chamber, the flowmeter wheel comprising rotating blades (45), and a pair of movement sensors (29, 31) installed in the flowmeter chamber (as mapped, the chamber includes the common space in which the entirety of 20, 23 fits, including its components 21,29 and 31), each one of the movement sensors monitoring the rotating blades alternately moving in opposite directions and identifying a direction of a rotation movement to assess a net flow through the flowmeter chamber (e.g., see pages 6-7). To similarly measure flow in Gill’s bypass channel, it would have been obvious to instead use a flowmeter as taught by Woringer, and as claimed by Applicant.


Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Davidoff (US 2010/0212748).
Regarding claim 4, Gill discloses the invention as claimed with exception to the transceiver and computer as claimed. Davidoff teaches that it was known in the art at the time of invention to use in a similar system, a  transceiver (of the wireless communication means, in lieu of lines 316, discussed at para. 0050) operatively connected to the flowmeter for collecting data therefrom and send the data to a computer (106); and the computer comprising a memory (the “memory device”, e.g., see para. 0030) for storing pre-recorded fluid usage signatures of specific appliances and for storing instructions and a processor (318) operatively connected to the memory for executing the instructions to compare the data to the pre-recorded fluid usage signatures for identifying in the data from the flowmeter that a specific appliance was used (e.g., para. 0030).  To similarly identify normal usage of appliances, it would have been obvious to use a transceiver and to accordingly modify the computer in Gill’s system, as claimed and similarly taught by Davidoff.
Regarding claim 5, Gill in view of Davidoff does not render obvious the computer/transceiver capability as claimed.  However it was well-known in the art at the time of invention to use a computer that instructs a transceiver to send a notification to a remote server to inform a user mobile device in communication with the remote server, and it would have been obvious to use such a feature with the obvious device in order to allow users to have access to such data on their mobile devices.
Regarding claim 6, Davidoff further discloses wherein the computer is further adapted to at least one of: identify an abnormal fluid usage by comparing the data from the flowmeter from previously acquired data from the flowmeter (decision block 214, result 216); and identify an identity of the specific appliances which consume fluid (para. 0030), and it would have been obvious to incorporate these features in Gill for the purpose of accurately identifying leaks.

Allowable Subject Matter
Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, without changing the scope of the claims, and if the double patenting rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
6/10/22